In an action to recover damages for personal injuries, the defendant Finest Food Distributing Co. appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated October 18, 2004, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
On this record, there exist triable issues of fact with regard to the question of liability. Therefore, the Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it. Prudenti, P.J., Santucci, Krausman and Dillon, JJ., concur.